Case 8:20-cv-01100-TPB-JSS Document 18 Filed 06/05/20 Page 1 of 2 PageID 59




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CHRISTINE ZAWACKI, on behalf of herself
and all others similarly situated,

         Plaintiff,

v.                                                            Case No: 8:20-cv-01100-TPB-JSS

SWOOP, INC.

         Defendant.

                             CERTIFICATE OF INTERESTED PERSONS
                            AND CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s interested persons order:

1.     the name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action — including
subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that own
10% or more of a party’s stock, and all other identifiable legal entities related to any party in the
case:

     •   Christine Zawacki (Plaintiff);
     •   Scott A. Bursor (Counsel for Plaintiff)
     •   Yeremey O. Krivoshey (Counsel for Plaintiff)
     •   Andrew J. Obergfell (Counsel for Plaintiff)
     •   Max S. Roberts (Counsel for Plaintiff)
     •   Bursor & Fisher, P.A. (Plaintiff’s law firm)
     •   Swoop, Inc. (Defendant)
     •   David B. Massey (Counsel for Defendant)
     •   Paige Spencer Comparato (Counsel for Defendant)
     •   Hogan Lovells US LLP (Defendant’s Law Firm)

2.     the name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

     •   None known at this time

3.     the name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty largest
unsecured creditors) in bankruptcy cases:

                                                 -1-
Case 8:20-cv-01100-TPB-JSS Document 18 Filed 06/05/20 Page 2 of 2 PageID 60




   •   None known at this time

4.     the name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

   •   Christine Zawacki
   •   All others similarly situated to Plaintiff Zawacki who are unknown at this time but will
       be revealed through discovery.

             I hereby certify that, except as disclosed above, I am unaware of any actual or
potential conflict of interest involving the district judge and magistrate judge assigned to this
case, and will immediately notify the Court in writing on learning of any such conflict.



Dated: June 5, 2020                            /s/ Scott A. Bursor
                                                   Scott A. Bursor
                                                   Bursor & Fisher, P.A.
                                                   2665 South Bayshore Dr.,
                                                   Suite 220
                                                   Miami, FL 33133
                                                   Telephone: 212-989-9113
                                                   E-Mail: scott@bursor.com

                                                 Yeremey O. Krivoshey (Pro Hac Vice)
                                                 Bursor & Fisher, P.A.
                                                 1990 North California Blvd., Suite 940
                                                 Walnut Creek, CA 94596
                                                 Telephone: 925-300-4455
                                                 E-Mail: ykrivoshey@bursor.com

                                                 Andrew J. Obergfell (Pro Hac Vice)
                                                 Max S. Roberts (Pro Hac Vice)
                                                 Bursor & Fisher, P.A.
                                                 888 Seventh Ave., Third Floor
                                                 New York, NY 10025
                                                 Telephone: 646-837-7150
                                                 E-Mail: aobergfell@bursor.com
                                                         mroberts@bursor.com


                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 5th day of June, 2020, the foregoing was filed electronically in
accordance with the Court’s guidelines, using the Court’s CM/ECF system.

                                                 -2-
